Earl Warren: Number 30, Edward R. Fields et al., Appellants, versus City of Fairfield. Mr. Wulf.
Melvin L. Wulf: Mr. Chief Justice, may it please the Court. This case is here on appeal to review determination of the Alabama Supreme Court, which affirmed a criminal conviction, a conviction for criminal contempt in the Circuit Court of Jefferson County, Alabama. Individual appellants, Lyons and Fields, were sentenced to five days in jail and were fined $50 apiece. The case raises two constitutional questions. One, whether the City of Fairfield may use the power of the injunction to suppress in advance the enjoinment of First Amendment rights in order to preserve its conception of the status quo. The case is a direct successor to the long line of cases which this Court has -- in which this Court has spelled out the crucial part played by freedom of speech in the development of political liberty in the United States. There is the second question relating to the Thompson v. Louisville point whether or not the record is so devoid of evidence that the conviction must fall. The facts are these. The individual appellants are Officers of the National States Rights Party. The party which has appeared on the ballot in several states stands for white supremacy. Appellants announced that a meeting was to be held in Fairfield, Alabama on October 11, 1961. They distributed leaflets announcing a meeting which stated in effect that the purpose of the meeting was to advocate racial segregation in schools, recreation facilities and labor unions. The meeting was to be held not on the streets, not in the parks, it was to be held in a private hall and it was a public meeting to which the public was invited. The day before the meeting was to be held, the Mayor of Fairfield learned that the meeting has been announced and that handbills have been distributed announcing the meeting. He therefore sent a notice to appellant Fields telling him that he had violated two ordinances of the City of Fairfield, which together flatly prohibited the distribution of any leaflets, pamphlets, or any kind of literature at all on the streets or any other public way in the city. And that by announcing that this meeting was to be held the next night, he had violated another city ordinance which require that before any public meeting be held, a permit be obtained from the Mayor of Fairfield and Fields has not made application for this permit. In the course of that day which was the day before the meeting was scheduled, appellant Fields and the Mayor had two phone calls which were inconclusive, but they came to some kind of agreement that Fields would go to the Mayor's office the next day at about 2 o'clock in order to discuss it further. The next morning, however, the City of Fairfield went into Circuit Court with a bill of complaint and alleged that the appellants had called a public meeting for that evening, had announced the meeting by distributing handbills I quote, from the bill of complaint, "By distributing handbills of an inflammatory nature designed to create ill-will and disturbances between the races." The complaint alleged that the handbills have been distributed in violation of the two city ordinance referred to and that no permit have been obtained for the meeting that has been announced. The compliant also alleged that the purpose of the meeting was, "To create tension, ill-will, disturbances and disorderly conduct between the races", and that it is, "Calculated to create a disturbance, incite to riot, disturb the peace, and disrupt -- disrupt peace and good order in the City of Fairfield that would constitute a public nuisance injurious to the health, comfort, or welfare of the city and its inhabitants." The Court issued the injunction forthwith ex parte, no notice to the appellants here, no notice of Fields or its alliance or to any officials of the National States Rights Party. He issued a temporary restraining order which enjoined the appellants from holding their announced public meeting and from further distribution of handbills, "Such as were distributed Fairfield on October 10, 1961." And the same order, he set down a hearing on the application for affirmative injunction for November 17, which was more than a month after the date of the meeting had originally been set forth. The appellants here Fields and -- Fields was served with the temporary restraining order on noon of the day that the meeting was supposed to be held. The meeting was supposed to be held at 8 p.m.
Potter Stewart: Injunction was issued at the -- the plaintiff for the City of Fairfield?
Melvin L. Wulf: Yes sir.
Potter Stewart: Well, where -- what is the City of Fairfield, a suburban of Birmingham or what?
Melvin L. Wulf: It's a suburban. It's an industrial U.S. steel town, Your Honor.
Potter Stewart: It's on the (Voice Overlap) --
Melvin L. Wulf: Its just outside --
Potter Stewart: -- of Birmingham.
Melvin L. Wulf: It's just outside of Birmingham.
Potter Stewart: In -- in the same county, Bismarck County, is that right?
Melvin L. Wulf: It's in Jefferson County.
Potter Stewart: Jefferson County. And that -- but this was the -- this was the Circuit Court --
Melvin L. Wulf: This was the Circuit Court which --
Potter Stewart: -- which is the court --
Melvin L. Wulf: (Voice Overlap)
Potter Stewart: -- jurisdiction of the County Court.
Melvin L. Wulf: General jurisdiction with equity.
Potter Stewart: Thank you.
Melvin L. Wulf: That evening, that is the evening of the meeting after the TRO had been served on Fields, the appellants were arrested outside the place where the meeting had been scheduled have been held -- to be held. They were arrested for violating the temporary restraining order and there was a -- they were jailed overnight and there was a hearing held on the contempt the next day and appellants were convicted and sentenced as I say to five days in jail, $50 fine. Now, the evidence from the hearing, all of which is in the record and it was not very long, shows three facts without any dispute whatsoever. Most of -- most of the facts were established by the prosecution's witnesses as a matter of fact. One, that they had not held the meeting, two, that there was no distribution of handbills announcing the meeting after the TRO was served, and three, that there was no disturbance whatsoever.
Speaker: Was the injunction against the holding of any meeting or simply holding a meeting --
Melvin L. Wulf: As against --
Speaker: -- at this particular location?
Melvin L. Wulf: It was against the specific announced meeting.
Speaker: Specific?
Melvin L. Wulf: Yes, Your Honor. The evidences which I'll just briefly review, was that Fields and Lyons had indeed gone to the place where the meeting was scheduled to be held. But they have done so in order to tell anybody who might have intended to attend that it had been transferred to the City Park in Lipscomb, Alabama which was a town not far away. And Fields testified that he had gotten the permission of the Mayor of Lipscomb to hold the meeting in the city park. And Fields testified that he had no intention whatever of violating the injunction. But as I say had gone there merely to notify people that the meeting was transferred. He said there were about 10 to 12 people there and that he told all of them that the meeting was at -- at -- at Lipscomb that he didn't distribute any handbills, but he did distribute a few copies of the party newspaper Thunderbolt, the copies which is in the record. Everything that Fields said was corroborated by the city police who were the prosecution's witnesses. One Officer Pope stated there wasn't any disturbance and the conditions were peaceful. Another Officer Meisel who actually effected the arrest of Field and Lyons testified that, "There was no meeting held." And that he saw no leaflets being distributed. The only thing he saw distributed was the Thunderbolt, the party newspaper. The Chief Police didn't see any leaflets passed out other than the Thunderbolt. So there -- it was not disputed that there wasn't any meeting, that there weren't any handbills passed out but nonetheless, the appellants were held in contempt violating the temporary restraining order. And the reasons given by the trial court he said -- well he said that there -- there was no evidence the pamphlet was distributed but he was impressed, "By the tone and context of the newspaper, the ones they distributed, and he thought that it was a -- an artifice on the part of someone to bring home to the fact that the meeting was going to be held." He didn't say anything all about that whether or not the meeting was held. He just ignored that. He said the ordinances were legal exercise of police power in a municipality and he explained what -- and he said he also didn't think that there are collateral, he could challenge the constitutionality ordinances by collateral attack. He said very interestingly enough, he said, "It's the intention I know of the public officials both -- both of this county and of the various municipalities of this -- of the Bessemer division of this county", and we're going to everything we can, "To maintain the status quo." He referred to a movement into one of our public parks several years ago but that was straightened out with a matter of a few weeks by the City Attorney. On appeal before the Alabama Supreme Court, the convictions were affirmed and the Alabama Supreme Court held that there was evidence to support the findings that they violated the terms of the temporary injunction in -- in both respects and that it only spoke of one ordinance, in the singular, it said we cannot say it is unconstitutional on its face but doesn't say which ordinance it refers to. But its judgment in effect went off on the (Inaudible) ground that the order disobeyed was not void, and citing United States versus United Mine Workers held that one may not raise a question of unconstitutionality and collateral proceedings on appeal for a judgment of conviction for contempt of the order decreed or an application for habeas corpus for release from imprisonment before contempt. In other words, what he was saying was that, if you want to challenge the constitutionality of the ordinances and injunction, you have to do it on orderly appellate -- what -- it's -- what it said was the orderly appellate processes. And that you could not flout the order of the Court and get a determination growing out of the contempt conviction. That I think is the issue here. The question, therefore, is whether the appellant is pain right to exercise, enjoy the freedoms of speech and assembly which are guaranteed by the First Amendment can be suppressed by rule of law which forbids appellants from challenging unconstitutional grounds, and indisputably frivolous injunction based upon in this unarguably unconstitutional ordinances whether they can be -- whether --
Earl Warren: Finish your sentence.
Melvin L. Wulf: -- whether -- whether these clearly unconstitutional ordinances and injunction cannot be tested in a contempt proceeding.
Earl Warren: We'll recess now.
Melvin L. Wulf: Thank you.